Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    132
    616
    media_image1.png
    Greyscale
,
and the species of the 1st compound claimed in claim 7 {or the 1st compound listed in paragraph [98] on page 24 of the specification},

    PNG
    media_image2.png
    312
    426
    media_image2.png
    Greyscale

in the reply filed on July 8, 2022 is acknowledged.

The requirement is still deemed proper and is therefore made FINAL.


  	Applicant’s claimed compound genus in elected 
Group I has a number of variables and their permutations and combinations result in a vast number of compounds that are generically claimed.  In an attempt to examine the full scope of compounds embraced by elected Group I, over 10,971,500 Chemical Abstract Registry numbers were recovered in one database search alone. Therefore, the compounds of elected Group I are being examined according to MPEP §803.02.  
The claims within elected Group I have been examined to the extent that they are readable on the elected species identified above.  Since no prior art was found on the elected species, the examination was expanded within elected Group I until prior art was found, in which case, the examination stopped and prior art has been applied against the claims.  See MPEP §803.02.  The subject matter of the expanded search thus far, inclusive of the elected species identified above, is as follows:
Compounds of Chemical Formula 1,

    PNG
    media_image3.png
    45
    365
    media_image3.png
    Greyscale

wherein 
HAr represents Chemical Formula A-1, 
    PNG
    media_image4.png
    111
    138
    media_image4.png
    Greyscale
 or 
Chemical Formula A-2, 
    PNG
    media_image5.png
    111
    127
    media_image5.png
    Greyscale
;
Two of R1, R2 and R3 are a phenyl group that are 
unsubstituted or substituted with an alkyl 
group and the remaining one is a monocyclic or 
polycyclic aryl group that is unsubstituted or 
substituted with an alkyl group, an aryl group 
or an aryloxy group; and
all other variables are as defined in the claims.

Claims embraced by the above identified expanded search are claims 1-4 and 7.


Subject matter not embraced by the above identified expanded search and Claims 5, 6 and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 8, 2022.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on May 6, 2020 and 
June 24, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


	Specification
The disclosure is objected to because of the following informalities: 
a)	some of the compound structures on pages 25-28 are illegible in the substitute specification filed 
May 6, 2020; and
b)	the substitute specification filed May 6, 2020 has illegible subject matter in paragraph [318] on page 71 and in paragraph [326] on page 74.
	
    PNG
    media_image6.png
    229
    744
    media_image6.png
    Greyscale


	
    PNG
    media_image7.png
    270
    778
    media_image7.png
    Greyscale
.
	
Appropriate correction is required.


Claim Interpretation
The definition of the L1 and L2 variables in independent claim 1 is interpreted as that each of L1 and L2 can represent a substituted or unsubstituted monocyclic or polycyclic arylene or a substituted or unsubstituted monocyclic or polycyclic heteroarylene group based on the phrase “at least one” in the L1 and L2 variable definition.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase “HAr is a group of one of the following” should be changed to “HAr represents” for the sake of clarity (line 4 of the claim).
The definition of L1 and L2 in claim 1 makes the claim indefinite.  In claim 1, it is stated that “at least one of L1 and L2 is a substituted or unsubstituted monocyclic or polycyclic arylene or a substituted or unsubstituted monocyclic or polycyclic heteroarylene group and the other one is a direct bond” (lines 6-8 of claim 1).  Must one of L1 or L2 represent a direct bond or can both L1 and L2 represent, for instance, an unsubstituted arylene?  See claim 3 for same.  Therefore, the metes and bounds of the claims cannot be ascertained.  Claim revision is required for the sake of clarity.
In claim 1, the phrase “adjacent groups among R1 to R3 bond to each other to form a substituted or unsubstituted ring” is unclear.  Must each of R1, R2 and R3 bond to each other to form rings or can, for instance, just R1 and R2 bond to each other to form a ring?  Further, if only R1 and R2 bond to each other to form a ring, what is the definition of R3 in such an instance?  The metes and bounds of claim 1 cannot be ascertained and therefore, claim 1 is indefinite.  Claim revision is required for the sake of clarity.
In claim 7, an “or” should be added before the last compound claimed for proper Markush language format.
Claims dependent on claim 1 which do not resolve the problems stated above are also found indefinite.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 fails to further limit claim 1 because claim 2 claims the same scope of compounds as claimed in claim 1.  This rejection can be overcome by either limiting a variable definition(s) in claim 2 or cancelling claim 2.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	Giammanco et al. {Farmaco, Edizione Scientifica (1986), 41(3), pages 225-228} - who disclose Compounds (IV-j) and (IV-m) in Scheme 1 on page 226,

    PNG
    media_image8.png
    575
    385
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    58
    616
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    53
    528
    media_image10.png
    Greyscale

{a compound of present Chemical Formula 1,

    PNG
    media_image3.png
    45
    365
    media_image3.png
    Greyscale

wherein 
HAr = Chemical Formula A-1, 
    PNG
    media_image4.png
    111
    138
    media_image4.png
    Greyscale
;
R1 = a phenyl group;
R2 = a phenyl group;
R3 = unsubstituted monocyclic aryl group 
(i.e., phenyl group);
L1 = an unsubstituted monocyclic heteroarylene 
{Compound (IV-j} and a substituted monocyclic 
heteroarylene {Compound (IV-m}, respectively;
L2 = a direct bond; and
Ar1 = unsubstituted phenyl group};


	b)	Kim et al. {US 2017/0324046} - who disclose, for instance, Compound 198 on page 37,

    PNG
    media_image11.png
    219
    404
    media_image11.png
    Greyscale

{a compound of present Chemical Formula 1,

    PNG
    media_image3.png
    45
    365
    media_image3.png
    Greyscale

wherein 
HAr = Chemical Formula A-2, 
    PNG
    media_image5.png
    111
    127
    media_image5.png
    Greyscale
;
R1 = a phenyl group;
R2 = a phenyl group;
R3 = unsubstituted monocyclic aryl group 
(i.e., phenyl);
L1 = an unsubstituted monocyclic arylene (i.e., phenylene);
L2 = an unsubstituted monocyclic arylene (i.e., phenylene); 
and
Ar1 = unsubstituted polycyclic heteroaryl group};  or

	c)	Kim et al. (KR 10-2016-0082067 A) - who disclose, for instance, Compound 347 on page 45 {or page 71/92 of the provided machine generated English translation of the KR document},

    PNG
    media_image12.png
    239
    274
    media_image12.png
    Greyscale


{a compound of present Chemical Formula 1,

    PNG
    media_image3.png
    45
    365
    media_image3.png
    Greyscale

wherein 
HAr = Chemical Formula A-2, 
    PNG
    media_image5.png
    111
    127
    media_image5.png
    Greyscale
;
R1 = a phenyl group;
R2 = a phenyl group;
R3 = unsubstituted monocyclic aryl group 
(i.e., phenyl);
L1 = a substituted monocyclic arylene 
(i.e., phenylene substituted with carbazolyl);
L2 = a direct bond; and
Ar1 = unsubstituted polycyclic heteroaryl group;  
- AND -
see the compound claimed in present Claim 7 on page 10, 
row 3, column 1}.

Each of the above cited prior art disclose at least one compound that is embraced by the present claimed invention as shown above.  Therefore, each of the above cited prior art anticipate the present claimed invention.


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.






Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



August 25, 2022
Book XXVII, page 41